179 Ga. App. 513 (1986)
346 S.E.2d 906
SCRIVEN
v.
THE STATE.
72615.
Court of Appeals of Georgia.
Decided June 25, 1986.
James Scriven, pro se.
Dupont K. Cheney, District Attorney, for appellee.
BANKE, Chief Judge.
Following the revocation of his probation, the appellant filed a "Petition for Appeal" with the trial court. The trial court dismissed that petition, following which the appellant filed an "Out-of-Date Appeal" to this court. Held:
Appeals from orders revoking probation must be made by application filed directly with the appropriate court within 30 days of the date of the revocation order. See OCGA § 5-6-35 (a) (5) & (d). As no *514 such application was filed in this case, the appeal must be dismissed for lack of jurisdiction.
Appeal dismissed. Birdsong, P. J., and Sognier, J., concur.